315 F.2d 223
Craig L. EDINS and Mary P. Edins debtors, Appellants,v.HELZBERG'S DIAMOND SHOPS, INC., and William Porter, Receiverin Bankruptcy, Appellees.
No. 7189.
United States Court of Appeals Tenth Circuit.
April 5, 1963.

Donald B. Clark, Wichita, Kan.  (Charles D. Anderson and Marvin R. Appling, Wichita, Kan., on the brief), for appellants.
No. appearance for appellees.
Before PICKETT and SETH, Circuit Judges, and CHRISTENSON, District judge.
PER CURIAM.


1
The United States District Court for the District of Kansas sustained an order of the referee in bankruptcy dismissing proceedings in which the debtors sought confirmation of a wage earner plan for an extension of time to pay their debts in full under Chapter XIII of the Bankruptcy Act, 52 Stat. 930 (1938), as amended, 11 U.S.C. 1001-1086.  The ground for the dismissal was that the proceedings were brought within six years of a prior discharge in bankruptcy.  Since the entry of the order we have held that Section 14, Sub. c(5) of the Bankruptcy Act, 66 Stat. 422 (1952), 11 U.S.C. 32, sub. c(5), should not be construed to bar a wage earner plan under Chapter XIII of the Bankruptcy Act in which the debtor seeks to pay his debts, not to discharge them.  In re Holmes, 10 Cir., 309 F.2d 748.  For the reasons stated in that opinion, the judgment is reversed.